--------------------------------------------------------------------------------

 
Exhibit 10.8

 
BEAZER HOMES USA, INC.
AMENDED AND RESTATED 1999 STOCK INCENTIVE PLAN
AWARD AGREEMENT






THIS AWARD AGREEMENT (this “Agreement”) is made effective as of <> by and
between BEAZER HOMES USA, Inc., a Delaware corporation (the “Company”), and
«fullname», an individual resident of the State of «state» (“Participant”).


WITNESSETH:


WHEREAS, the Company pursuant to its Amended and Restated 1999 Stock Incentive
Plan (the “Plan”) wishes to make certain incentive awards to Participant.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree to the terms set forth below.
The terms of this Agreement shall be interpreted in accordance with the Plan and
any capitalized terms used in this Agreement but not defined herein shall have
the meaning set forth in the Plan.


1.   GRANT OF OPTION TO ACQUIRE COMMON STOCK
(a)   Grant; Effective Date; Option Price. The Company hereby notifies
Participant that the Company has granted to Participant in accordance with the
Plan and effective as of <> (the “Option Effective Date”), the right and option
(hereinafter referred to as the “Option”) to purchase, on the terms and
conditions set forth herein, all or any part of an aggregate of «options» shares
of Common Stock of the Company, $0.01 par value per share (“Common Stock”), at a
price per share equal to the closing price per share of the Common Stock as
reported by the New York Stock Exchange (the “NYSE”) at the close of business on
the Option Effective Date <> (the ”Option Price”), subject to adjustment as
provided in Section 1(g) below. The Option is not intended to be an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).
The Company will at all times during the Option Term of the Option (as set forth
in Section 1(b) below) reserve and keep available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Agreement.
(b)    Duration and Exercisability of Option; Limitations on Exercisability.
(i)         The Option shall in all events terminate at midnight on the seventh
anniversary of the Option Effective Date (the period commencing on the Option
Effective Date and ending on the seventh anniversary thereof being referred to
herein as the “Option Term”). The Option shall not be exercisable, in whole or
in part, prior to the third anniversary of the Option Effective Date, but shall
become fully exercisable by Participant on such date. Notwithstanding the
foregoing sentence, the Option shall become exercisable in full upon the
occurrence of a Change of Control (as defined in the Plan).
(ii)        During the lifetime of Participant, the Option shall be exercisable
only by Participant (or, subject to Section 1(d) (ii) or (iii) below, by
Participant’s guardian or legal representative or Family Member (as defined in
Section 7.2 of the Plan) to whom the Option has been gifted or transferred
pursuant to a domestic relations order) and shall not be assignable or
transferable by Participant other than (a) to an individual by will or the laws
of descent and distribution or (b) to a Family Member by gift or transfer
pursuant to a domestic relations order.


        

--------------------------------------------------------------------------------

 


(iii)       The exercise of all or any part of the Option shall only take effect
at such time that the sale of the shares of Common Stock or shares of such other
securities or property as may be the subject of grants herein pursuant to an
adjustment made under Section 9.1 of the Plan and Section 1(g) of this Agreement
(“Shares”) issuable pursuant to such exercise will not violate any state or
federal securities or other laws or the rules of the NYSE or any other exchange
upon which the Company’s securities may then be trading. Any other provision of
this Agreement notwithstanding, the Company shall have the right to designate
one or more periods of time, each of which shall not exceed 180 days in length,
during which the Option shall not be exercisable if the Company determines (in
its sole discretion) that such limitation on exercise could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act of 1933, as amended (the “Act”) or any state securities laws with respect to
any issuance of securities by the Company, facilitate the registration or
qualification or any securities by the Company under the Act or any state
securities laws, or facilitate the perfection of any exemption from the
registration or qualification requirements of the Act or any applicable state
securities laws for the issuance or transfer of any securities. Such limitation
on exercise shall not affect the date on which the Option becomes exercisable or
the Option Term pursuant to clause (i) of this Section 1(b) in any way other
than to limit the periods during which the Option shall be exercisable.
(c)   No Rights as a Shareholder. Participant shall have none of the rights of a
Shareholder with respect to Shares subject to the Option until such Shares shall
have been issued to Participant upon exercise of the Option. No adjustments will
be made for dividends or other distributions or rights if the applicable record
date occurs before a stock certificate is issued pursuant to Participant’s
exercise of the Option.
(d)   Effect of Termination of Employment on Option.
(i)   In the event that Participant has a “Termination for Cause” (as
hereinafter defined) or in the event Participant voluntarily resigns, the Option
shall be terminated as of such date of resignation or termination.
For purposes of this Agreement, a Termination for Cause shall mean a termination
of employment by the Company (or an Affiliate) due to any of the following: (A)
any act or failure to act (or series or combination thereof) by Participant done
with the intent to harm in any material respect the interests of the Company or
any Affiliate thereof; (B) the commission by Participant of a felony; (C) the
perpetration by Participant of a dishonest act or common law fraud against the
Company or any Affiliate thereof; (D) a grossly negligent act or failure to act
(or series or combination thereof) by Participant detrimental in any material
respect to the interests of the Company or any Affiliate thereof; (E) the
material breach by Participant of his/her agreements or obligations under
his/her employment agreement, if applicable; or (F) the continued refusal to
follow directives which are consistent with Participant’s duties and
responsibilities.
(ii)       In the event Participant’s employment is terminated as a result of
either his/her becoming “Disabled” (as hereinafter defined) or a “Termination
Not for Cause” (as hereinafter defined) prior to the complete exercise of the
Option, then the Option, to the extent exercisable at that time pursuant to
Section 1(b)(i) hereof, may be exercised at any time within three (3) months
after the date of such termination. In this case the Option may be exercised by
Participant, his/her guardians or legal representatives, or by any Family Member
to whom the Option is gifted or transferred pursuant to a domestic relations
order to the extent of the full number of Shares which Participant was entitled
to purchase under the Option on the date of such termination and subject to the
condition that no portion of the Option shall be exercisable after the
expiration of the Option Term.
For purposes of this Agreement, a Participant shall be deemed “Disabled” if the
Participant becomes ill or is injured or otherwise becomes disabled or
incapacitated such that, in the opinion of the Board, he/she cannot fully carry
out and perform his/her duties as an employee of the Company (and all
Affiliates), and such disability or incapacity shall continue for a period of
forty-five (45) consecutive days, and the term “disability” shall have a meaning
correlative with the foregoing.
For purposes of this Agreement, a “Termination Not for Cause” shall mean a
Participant’s termination of employment by the Company (and all Affiliates)
which is not a Termination for Cause.


        

--------------------------------------------------------------------------------

 


(iii)       In the event Participant dies while an active Participant prior to
the complete exercise of the Option, then the Option, to the extent exercisable
at that time pursuant to Section 1(b)(i) hereof, may be exercised at any time
within twelve (12) months after Participant’s death. The Option may be exercised
by his/her guardian or legal representatives or by any Family Member to whom the
Option is by gifted or transferred pursuant to a domestic relations order, or by
any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution, as applicable, to the extent of the
full number of Shares which Participant was entitled to purchase under the
Option on the date of such death, and subject to the condition that no portion
of the Option shall be exercisable after the expiration of the Option Term.
(iv)       In the event Participant terminates employment with the Company by
reason of Retirement as hereinafter defined
(a) prior to the Option becoming fully exercisable per Section 1(b)(i), then
Participant shall be entitled to the immediate vesting of such portion of such
Option (rounded upward to the nearest whole share) as equals the product of (y)
the total number of shares underlying such Option awarded to Participant as
described in Section 1(a) hereof multiplied by (z) a fraction, the numerator of
which shall be equal to the number of whole months (counting each month as
ending on the first day of a calendar month) elapsed from the Option Effective
Date until the date of such Retirement and the denominator of which shall be 36,
or
(b) subsequent to the Option becoming fully exercisable per Section 1(b)(i),
the Option may be exercised at any time within twelve (12) months after
Participant’s Retirement.
For purposes of this Agreement, Retirement shall mean a voluntary termination of
employment by a Participant aged 65 or older with at least five (5) years of
Company service. A Participant may request approval for retirement treatment if
between the ages of 62 and 65 with at least five (5) years of Company service.
At the sole discretion of the Compensation Committee of the Board of Directors,
such requests can be approved or denied.    
(e)   Effect of a Change of Control of the Company on the Option. In the event
of a Change of Control (as defined in the Plan), the Company shall use its best
efforts to notify Participant that a Change of Control will occur promptly after
the Company is informed thereof and the Company shall give to Participant, at
the time of such Change of Control, either, in the Company’s sole discretion (i)
a reasonable time thereafter within which to exercise the Option, prior to the
effectiveness of such Change of Control, at the end of which time the Option
shall terminate, or (ii) the right to exercise the Option (or a substitute
option) as to an equivalent number of shares of stock of the corporation
succeeding the Company or acquiring its business by reason of such Change of
Control in accordance with Section 1(g).
(f)   Manner of Exercise.
(i)   The Option can be exercised only by Participant or other proper party by
delivering within the Option Term written notice to the Company at its principal
office. The notice shall state the number of Shares as to which the Option is
being exercised and be accompanied by payment in full of the Option Price for
all shares designated in the notice.
(ii)        Participant may pay the Option Price in cash, by check (bank check,
certified check or personal check), by money order, or by wire transfer. In
addition, with the approval of the Company, Participant may pay the Option Price
by (A) delivering to the Company for cancellation, Shares with a Fair Market
Value as of the date of exercise equal to the Option Price or the portion
thereof being paid by tendering such Shares, or (B) delivering to the Company
the full Option Price in a combination of cash and/or shares of Common Stock in
accordance with clause (A) above; provided, however, that the Option Price may
not be paid by the delivery of Shares more frequently than once every six (6)
months; any shares so delivered must have been held by Participant for at least
six months.
(iii)   The Shares issued pursuant to exercise of the Option may be subject to
restrictions on transfer under applicable federal or state securities laws.
Certificates of Shares issued pursuant to exercise of the Option shall bear an
appropriate legend referring to the restrictions applicable to such Shares.


        

--------------------------------------------------------------------------------

 


(g)   Adjustments. If there shall be any change in the Common Stock through (a)
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), (b) recapitalization, (c) stock split, (d)
reverse stock split, (e) reorganization, (f) merger, (g) consolidation, (h)
split-up, (i) spin-off, (j) combination, (k) repurchase or exchange of Shares or
other securities of the Company, (l) issuance of warrants or other rights to
purchase Shares or other securities of the Company or (m) other similar
corporate transaction or event affects the Shares, and all or any portion of the
Option shall then be unexercised and not yet expired, then appropriate
adjustments in the outstanding portion of the Option shall be made by the
Company, in its sole discretion under the Plan, in order to prevent dilution or
enlargement of the Option rights contemplated hereby. Such adjustments shall
include, where appropriate, changes in the number and type of Shares subject to
the Option and/or the Option Price. In addition, in the event of a merger,
consolidation, liquidation, sale of all or substantially all of the assets of
the Company or other change of like nature in the corporate structure of the
Company, the Company shall, if the Option has not yet expired, make such
adjustments to the terms of the Option, which adjustments may (but need not)
include, without limitation, acceleration of the date of the initial
exercisability of the Option or provision for the redemption of the unexercised
portion of the Option for an amount of cash or other property reasonably
equivalent to the amount that could have been realized by Participant upon
exercise of the unexercised portion of the Option had the Option been
exercisable and exercised immediately prior to such event, all as the Company,
in its sole discretion under the Plan, may deem appropriate under the
circumstances.




2.   AWARD OF RESTRICTED STOCK.


(a)   Award; Effective Date. The Company hereby notifies Participant that,
effective as of <> (the “Restricted Stock Effective Date”), the Company has
awarded to Participant «restr_stk» shares of Common Stock, subject to the terms
of the Plan and subject to such further restrictions as set forth below. Such
shares of restricted Common Stock are hereinafter referred to as “Restricted
Stock”.


(b)   Vesting; Change of Control; Restrictions. (i) Subject in each case to the
provisions of Section 2, Participant’s rights with respect to 100% of the
Restricted Stock awarded hereunder shall vest on <>.
(ii)         Subject to the provisions of this Section 2(c), upon the occurrence
of a Change of Control of the Company, all shares of Restricted Stock not
theretofore vested pursuant to Section 2(b)(i) above shall become immediately
vested.
(iii)        Prior to vesting, shares of Restricted Stock shall not be
voluntarily or involuntarily sold, assigned, transferred, pledged, alienated,
hypothecated or encumbered by Participant, other than by will or the laws of
descent and distribution.
(iv)        Prior to vesting, Participant shall have voting rights and receive
dividends if and when declared on shares of Restricted Stock held by the Company
on behalf of Participant.
(v)         Prior to vesting, the Company may impose such restrictions with
respect to Restricted Stock in addition to those contained herein as the Company
may deem appropriate.
(c)   Forfeiture of Restricted Stock. Except as provided in Section 6.3(c) of
the Plan:


(i)   In the event that Participant’s employment with the Company or any of its
subsidiaries shall be terminated by the Company for “cause” (as defined in
Section 1(d)(i) hereof) or in the event Participant voluntarily resigns from or
otherwise terminates his/her employment with the Company or any of its
subsidiaries (other than termination by reason of Participant’s “disability” (as
defined in Section 1(d)(ii) hereof) or death, and other than termination by the
Company or any of its subsidiaries for any reason other than for “cause” or
termination by reason of Participant’s Retirement as defined in Section 1(d)(iv)
above), then any shares of Restricted Stock which are held by Participant on the
date of such termination shall be forfeited by Participant, and the Company
shall have no further obligation to Participant with respect to such forfeited
Restricted Stock.     (ii)


        

--------------------------------------------------------------------------------

 


In the event Participant becomes disabled or dies or his/her employment is
terminated by the Company or any of its subsidiaries for any reason other than
for “cause”, or in the event Participant’s employment is terminated by reason of
his/her Retirement, then Participant (or, as appropriate, Participant’s
executors, estate or proper legal guardians and representatives) shall be
entitled, to the immediate vesting of such number Restricted Stock (rounded
upward to the nearest whole share) as equals the product of (y) the total number
of Restricted Stock awarded to Participant as described in Section 2(a) hereof
multiplied by (z) a fraction, the numerator of which shall be equal to the
number of whole months (counting each month as ending on the first day of a
calendar month) elapsed from the Restricted Stock Effective Date until the date
of such disability, death, termination not for “cause” or retirement and the
denominator of which shall be 60.
(d)   Stock Certificates. The Restricted Stock awarded hereunder shall be held
in a book entry account by the Company. Upon vesting of any shares of Restricted
Stock awarded hereunder, a certificate or certificates representing such shares
shall be delivered to the Participant, which certificate or certificates may
contain such legends as the Company, in its sole discretion, deems necessary or
advisable in connection with applicable securities laws.




3.   INVESTMENT REPRESENTATIONS; INDEMNIFICATION. 


In connection with, and as an inducement to the grant by the Company to
Participant of the Option and the Restricted Stock as described in Section 1 and
Section 2 above, respectively;
(a)   Participant hereby represents and warrants that, effective as of the
Restricted Stock Effective Date, the Option Effective Date, and each date of
exercise of any part of the Option, he/she is not acquiring the Restricted
Stock, the Option or the Shares issuable upon exercise of the Option, as the
case may be, with a view to a distribution of any part thereof, nor with any
then present intention of distributing any part thereof in violation of any
applicable federal or state securities law.
(b)   Participant acknowledges that he/she (i) is an executive of the Company,
(ii) has been given an opportunity to examine such instruments, documents and
other information relating to the Company as he/she has deemed necessary or
advisable in order to make an informed decision relating to the transactions in
Shares contemplated hereby and with respect to the suitability of such
transactions as an investment for Participant, (iii) has been afforded an
opportunity to ask questions and to obtain any additional information necessary
in order to verify the accuracy of the information furnished, and (iv) has, in
fact, asked all such questions and reviewed all such instruments, documents and
other information as he/she has deemed necessary under the circumstances.
(c)   Participant represents to the Company that (i) his/her financial capacity
is of such proportion that the total cost of his/her commitment in the
transactions contemplated hereby would not be material when compared with
his/her total financial capacity; (ii) either he/she or his/her purchaser
representative (if any) has knowledge of finance, securities and investments
generally; and (iii) either he/she or his/her purchaser representative (if any)
has experience and skill in investments based on actual participation.
Participant also represents that his/her purchaser representative (if any) (A)
has no business relationship with the Company, (B) represents only him/her and
not the Company, and (C) will be compensated only by him.
(d)   Participant acknowledges that his/her representations made in this Section
3 are material inducements to the Company’s (i) award of Restricted Stock and
grant of the Option made hereby and (ii ) eventual acceptance of his/her offer
to purchase the Shares underlying the Option and that, but for such
representations, such grants would not have been made and such offer would not
be accepted. Participant agrees to promptly notify the Company of any change in
the status of any of his/her representations or warranties made herein.
(e)   Participant agrees to indemnify and hold harmless the Company and any
person or entity which “controls” the Company within the meaning of the Act from
and against any and all liabilities, damages, claims, debts, costs and expenses
suffered or incurred by them (including costs of investigation and defense and
attorneys’ fees) arising out of any breach by him/her of the agreements or
inaccuracy in the representations that are made by him/her herein.



        

--------------------------------------------------------------------------------

 

 
4.   MISCELLANEOUS
(a)   The Plan. The grant of the Option and award of Restricted Stock provided
for herein are made pursuant to the Plan and are subject to its terms. The Plan
is available for inspection during business hours at the principal offices of
the Company (currently located at 1000 Abernathy Road, Suite 1200, Atlanta,
Georgia 30328) and a copy of the Plan may be obtained by Participant through a
request in writing therefor directed to the Secretary of the Company.
(b)   No Right to Employment. This Agreement shall not confer on Participant any
right with respect to continuance of employment by the Company or any
Affiliates, nor will it interfere in any way with the right of the Company to
terminate such employment at any time.
(c)   Taxes. In order to provide the Company with the opportunity to claim the
benefit of any income tax deduction which may be available to it upon the grant
or exercise of the Option or upon the award or vesting of Restricted Stock, and
in order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to insure
that, if necessary, all applicable federal or state payroll, withholding, income
or other taxes are withheld or collected from Participant. Participant may elect
to satisfy his/her federal and state income tax withholding obligations upon the
vesting of Restricted Stock or the exercise of the Option by (i) having the
Company withhold a portion of the Shares otherwise to be delivered upon the
vesting of Restricted Stock or the exercise of the Option having a Fair Market
Value equal to the amount of federal and state income tax required to be
withheld, (ii) delivering to the Company Shares other than the Shares issuable
upon the vesting of Restricted Stock or the exercise of the Option with a Fair
Market Value equal to such taxes, (iii) delivering to the Company cash, check
(bank check, certified check or personal check), money order or wire transfer
equal to such taxes upon the vesting of Restricted Stock or the exercise of the
Option, or (iv) any combination of 4. (c) (i) through (iii).
(d)   Waivers. No waiver at any time of any term or provision of this Agreement
shall be construed as a waiver of any other term or provision of this Agreement
and a waiver at any time of any term or provision of this Agreement shall not be
construed as a waiver at any subsequent time of the same term or provision. 
(e)   Headings. All headings set forth in this Agreement are intended for
convenience only and shall not control or affect the meaning, construction or
effect of this Agreement or of any of the provisions hereof. 
(f)     Counterparts. This Agreement may be executed via facsimile transmission
signature and in counterparts, each of which shall be deemed to be an original
but all of which together will constitute one and the same instrument. 
(g)   Board and Committee Determinations. All matters to be determined by the
Board or any committee thereof, including, without limitation, the Compensation
Committee, pursuant to the terms of this Agreement shall be determined by the
members of the Board or such duly authorized committee without the vote of
Participant. 
(h)   Law Governing Agreement. This agreement shall be governed by and construed
in accordance with the laws of the state of Georgia.


IN WITNESS WHEREOF, the parties hereto have executed this AWARD AGREEMENT
effective as of the date first written above. 



 
BEAZER HOMES USA, INC.
         
By: ________________________________
 
Name:
Ian J. McCarthy
 
Its:
President & CEO
         
PARTICIPANT
     
___________________________________
 
«fullname»




        

--------------------------------------------------------------------------------

 




